DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-64 are rejected under 35 U.S.C. 103 as being unpatentable over Eizenga et al. (US 2015/0344382 A1) in view of Plennevaux et al. (US 2019/0330546 A1). 
Eizenga discloses a process for hydrogen self-sufficient production of renewable hydrocarbon wherein a pretreated biological feedstock (103 or 203) comprising triglycerides is fed into a multi-stage reactor (104, 204) including hydrotreatment and isomerization reactions along with a hydrogen stream (112, 212) to produce a liquid effluent which is passed into a hydrogen stripper to produce a gaseous stream (105, 205) and an effluent stream (106, 206). The gaseous stream is then passed into a hydrogen plant, reforming (111, 211) to produce hydrogen to be used in the multi-stage reactor. The multi-stage reactor employed at least one solid catalyst. The effluent stream (106 and 206) is passed into a separation zone (107, 207) to produce a stream comprising LPG (110, 210) which is sent to the hydrogen plant to produce an additional hydrogen and hydrocarbon stream (214). A liquid effluent stream (214, 209) is passed to a second hydroprocessing zone (213) comprising a solid catalyst to produce a secondary liquid effluent (216, 215). Hydrogen (214) from the hydrogen plant is also used in the second hydroprocessing zone. Hydrocarbon by-product can be subjected to one or more amine adsorption. See Figures 1 and 2; paragraphs [0011], [0015], [0016], [0023], [0027]-[0028]; [0050], [0052]-[0062]. 
Eizenga does not explicitly teach that the use of a light hydrocarbon stripping medium, does not teach pressure for the hydrogen plant as claimed, and does not teach that there is an interstage separation step between the hydrotreatment step and isomerization step. 
Plennevaux discloses a stripping process wherein a light hydrocarbon stripping medium is used. See para [0058] 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Eizenga by operating the hydrogen plant at a pressure greater than 5 bars because it is within the level of one of skill in the art to utilize any effective pressure that produce hydrogen including a pressure greater than 5 bars. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Eizenga by utilizing a light hydrocarbon stripping medium as suggested by Plennevaux because such medium is known to be effective. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Eizenga by having an interstage separation between the hydrotreatment step and the isomerization step because utilizing a separation step between two reaction zones to produce a desirable fraction(s) or undesirable fraction(s) from a first reaction effluent of the two reaction zones is within the level of one of skill in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771